       Case 6:17-cr-00006-BMM Document 39 Filed 06/17/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                         CR-17-06-H-BMM
                        Plaintiff,

           vs.                                           ORDER


 JAMES KENNETH WARD,

                        Defendant.



      Upon the United States’ motion, and for good cause shown,

      IT IS ORDERED that a status conference shall take place on June 18, 2020,

at 4:00 p.m. The call-in information is as follows: 877-402-9753; Access Code:

5136505.

      DATED this 17thday of June, 2020.




                                       1
